Citation Nr: 1030499	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  05-29 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for lumbar 
degenerative disc disease prior to November 25, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales




INTRODUCTION

The Veteran had active service from June 1942 to September 1945. 
This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA). The claim remaining on 
appeal was Remanded in an April 2009 decision of the Board.  In 
April 2010, the claim was separated in to two issues.  The claim 
herein, for an evaluation in excess of 20 percent for lumbar 
degenerative disc disease prior to November 25, 2009, was 
remanded for additional development.  The claim for an evaluation 
in excess of 40 percent for lumbar degenerative disc disease from 
November 25, 2009 was decided.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

There is no medical or lay evidence that the Veteran has 
incapacitating episodes of back pain, has any neurological 
disability due to the service-connected back disability which may 
be separately evaluated, or meets any other criterion for an 
evaluation in excess of 20 percent for service-connected back 
disability, prior to November 25, 2009.


CONCLUSION OF LAW

The Veteran does not meet any criterion for an evaluation in 
excess of 20 percent for service-connected lumbar degenerative 
disc disease prior to November 25, 2009. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.14, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

1.  Notify

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability. VA is not required to 
advise the Veteran to submit evidence of the effect that such 
worsening or increase had on the claimant's employment and daily 
life, or to provide claimant-tailored notice of any applicable 
criteria for entitlement to a higher disability rating that would 
not be satisfied by demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a specific 
measurement or test result). Vazquez-Flores v. Shinseki, 580 F. 
3d 1270 (Fed. Cir. 2009) (overruling Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008). If VA does not provide pre-adjudicative 
notice of any element necessary to substantiate the claim, then 
the burden is on the claimant to show that prejudice resulted 
from a notice error, rather than on VA to rebut presumed 
prejudice. Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).

In this case, following the Veteran's submission of the claim for 
an increased evaluation in November 2005, the RO issued a January 
2006 letter which advised the Veteran generally of the criteria 
for an increased evaluation and the types of evidence he might 
submit which would be relevant to substantiate the claim. In July 
2006, after the Veteran perfected his substantive appeal earlier 
in June 2006, another letter was issued about VA's duties to 
assist and notify the Veteran. The June 2006 letter advised the 
Veteran about the criteria governing assignment of disability 
evaluations and assignment of effective dates. The claim was 
readjudicated in July 2006, and was again readjudicated in 
December 2009, after the Board's September 2009 Remand. Although 
the 2009 letter was not issued prior to the initial unfavorable 
rating decision, it was issued prior to the most recent 
adjudication of the claim.

2.  Assist

Next, VA has a duty to assist the claimant in the development of 
the claim. This duty includes assisting in the procurement of 
service treatment records, other official service department 
records as necessary, pertinent treatment records, and providing 
an examination, when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. This claim addresses a disability for which service 
connection was granted many years ago, and service treatment 
records were obtained and associated with the claims file many 
years ago.  During the pendency of this claim, the Veteran was 
been afforded relevant VA examination, in May 2004 and April 
2005. 

The Veteran does not contend that any other information is 
available which would assist him to substantiate his claims. 
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of the 
claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Appellate review may proceed.



Rating

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate 
diagnostic codes identify various disabilities. See 38 C.F.R. 
Part 4. Disability evaluations are determined by the application 
of a schedule of ratings based on average impairment in earning 
capacity. 38 U.S.C.A. § 1155.

Requests for increased disability ratings require consideration 
of the medical evidence of record compared to the criteria in the 
VA Schedule for Rating Disabilities. See 38 C.F.R., Part 4. If 
the evidence for and against a claim is in equipoise, the claim 
will be granted. In determining the present level of a disability 
for any increased evaluation claim, the Board must consider the 
application of staged ratings. See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition. See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The criteria for evaluating disability of the spine were revised, 
effective September 26, 2003. The revised regulations provide a 
single set of criteria for rating conditions of the spine, the 
General Rating Formula for Disease and Injuries of the Spine 
(General Rating Formula). See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243). The criteria 
for evaluation of lumbosacral strain are now codified at DC 5237.

According to the General Rating Formula, a 10 percent evaluation 
is to be assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or the 
combined range of motion of the thoracolumbar spine greater than 
120 degrees not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour. Combined range of motion of the 
thoracolumbar spine includes the range of flexion, with normal 
defined as 0 degrees to 90 degrees, extension, with normal 
defined as 0 degrees to 30 degrees, lateral flexion, with normal 
described as 0 to 30 degrees to the right and 0 to 30 degrees to 
the left, and rotation, defined as 0 degrees to the 30 degrees of 
forward rotation on the right and on the left and 0 to 30 degrees 
of backward rotation on the right and on the left. 38 C.F.R. § 
4.71a, Plate V.

A 20 percent evaluation is to be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. A 40 percent evaluation is to be assigned for 
forward flexion of the thoracolumbar spine to 30 degrees or less; 
or favorable ankylosis of the entire thoracolumbar spine. A 50 
percent evaluation is to be assigned for unfavorable ankylosis of 
the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243. Any associated objective neurological 
abnormalities, including but not limited to bowel or bladder 
impairment, are to be evaluated separately under an appropriate 
diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1).

The veteran attended a VA examination for his spine in May 2004. 
He reported occasionally taking Tylenol for the pain and 
increased pain with activity.  There was tenderness but no 
numbness and no bowel or bladder problems.  Neurological testing 
was normal. He manifested forward flexion to 45 degrees. He had 
extension to 10 degrees.  There was no additional limitation with 
repetition. Chronic lumbosacral strain was diagnosed.  No 
ankylosis was noted.

The veteran attended a general VA examination in April 2005. He 
reported occasionally taking Tylenol for the pain. He manifested 
forward flexion to 50 degrees with pain. He had extension to 10 
degrees with pain.  There was no additional limitation with 
repetition. Degenerative disc disease of the lumbar spine was 
diagnosed.  No ankylosis was noted.

Forward flexion to greater than 30 degrees warrants a 20 percent 
evaluation.  Here, even when considering pain, the veteran's 
flexion is to 40 degrees at worst.  It is not additionally 
limited by repetition.  Unfortunately, there is no evidence in 
the claims file on which to base a higher rating.  The fact that 
the veteran did not complain about or seek treatment for his back 
at anytime during the appeals period suggests that the disability 
was not worse than the currently assigned 20 percent rating.

The next evidence relating to the veteran's back disability is a 
VA examination in November 2009, and the veteran has already been 
awarded a 40 percent evaluation based on that examination.

A back disability for which a diagnosis of intervertebral disc 
syndrome may be assigned may be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under §4.25. 
However, in this case, the evidence does not suggest that the 
Veteran meets the criteria for a diagnosis of intervertebral disc 
syndrome. Moreover, there is no evidence during the pendency of 
this appeal that any provider has assigned a diagnosis of IVDS, 
nor does the Veteran contend that he has IVDS. Thus, evaluation 
based on incapacitating episodes is not applicable in this case.

In any event, the Veteran has not alleged that he has manifested 
any incapacitating episode, and has not indicated that a medical 
provider has directed him to use bedrest to treat symptoms of the 
lumbar disability. There is no lay evidence of incapacitating 
episodes, and the medical evidence is against a finding that the 
Veteran has incapacitating episodes of back pain requiring 
treatment by a provider.

The Veteran does not contend that he has any neurologic 
abnormality, other than back pain. No neurologic abnormality was 
disclosed during any VA examination. The Board is unable to find 
any evidence that there is radiculopathy or any neurologic 
disorder which would warrant a separate, compensable evaluation. 
Thus, an evaluation in excess of 20 percent is not warranted 
prior to November 25, 2009 on the basis of neurologic 
abnormality, since there is no medical or lay evidence to support 
such a finding.

The evidence does not raise any possibility that the industrial 
impairment due to the Veteran's service-connected back disability 
at issue is beyond a level consistent with the assigned 20 
percent schedular evaluation. In particular, the Veteran, who is 
90 years old, has not been hospitalized for treatment of his back 
disability, has not been employed for many years, and has not 
raised any contention that his disability picture prior to 
November 25, 2009, is unusual. Therefore, the Board is not 
required to address whether the Veteran is entitled to an 
increased evaluation on an extraschedular basis during this 
period. See 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 
88, 95 (1996).

The preponderance of the evidence is against an evaluation in 
excess of 20 percent for lumbar degenerative disc disease prior 
to November 25, 2009.  The provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a more 
favorable result.  The claim must be denied.


ORDER

The appeal for an evaluation in excess of 20 percent prior to 
November 25, 2009, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


